Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose teach or suggest the combination of features of claim 22, in particular: the compressed gas cylinder having a pressure volume portion for containing a volume of gas pressurized to a service pressure in the range of about 5,000 psig to about 6,000 psig, wherein at least one of a length and a diameter of the pressure volume portion is at least slightly different from at least one of a corresponding length and diameter of a compressed gas cylinder for a self-contained breathing apparatus having a service pressure of about 4500 psig and the length and diameter of the pressure volume portion are selected to provide a weight reduction of from about 5% to about 12% as compared to a compressed gas cylinder for a self- contained breathing apparatus having a service pressure of about 4500 psig.
The prior art of record does not disclose teach or suggest the combination of features of claim 35, in particular: the compressed gas cylinder having a pressure volume portion for containing a volume of gas pressurized to a service pressure in the range of about 5,000 psig to about 6,000 psig and one of the claimed operational parameters, wherein at least one of a length and a diameter of the pressure volume portion is at least slightly different from at least one of a corresponding length and diameter of a compressed gas cylinder for a self-contained breathing apparatus having a service pressure of about 4500 psig and the length and diameter of the pressure volume portion are selected according to the specific claimed formula.
The prior art of record does not disclose teach or suggest the combination of features of claim 43, in particular: the compressed gas cylinder having a pressure volume portion for containing a volume of gas pressurized to a service pressure in the range of about 5,000 psig to about 6,000 psig, wherein the length and diameter of the pressure volume portion are selected to provide a weight reduction of from about 5% to about 12% as compared to a compressed gas cylinder for a self- contained breathing apparatus having a service pressure of about 4500 psig.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479. The examiner can normally be reached Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE L WOODWARD/
Primary Examiner, Art Unit 3785